Citation Nr: 1514272	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-11 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1. Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2. Entitlement to service connection for the purpose of establishing eligibility to treatment under 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1985 to January 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1. The Veteran's bipolar disorder was incurred in service.

2. The Veteran has not been diagnosed with PTSD based on in-service stressor.

3. The Veteran served in the Persian Gulf War and developed a mental illness (other than psychosis) within two years after discharge or release from his active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bipolar disorder have been met.  38 U.S.C.A. § 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).
 
2. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

3. The criteria to establish eligibility to VA treatment have been met.  38 U.S.C.A. § 1702 (West 2014); 38 C.F.R. § 17.109(b) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he has a psychiatric condition, to include PTSD and bipolar disorder, caused by his service.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

VA treatment records beginning in 2012 indicate that the Veteran has been treated for bipolar disorder and PTSD.  He was afforded a VA examination in October 2012 at which the examiner diagnosed bipolar disorder not otherwise specified, but found that the Veteran did not meet the criteria for PTSD.  

The Veteran underwent a mental health examination with a private psychologist in September 2013.  The psychologist also diagnosed bipolar disorder not otherwise specified but did not diagnose PTSD.

The private psychologist further opined that the Veteran's bipolar disorder onset in service.  The psychologist cited to the "long history of mood disturbance, aggressive and reactive behavior toward others, marked irritability, paranoia, and some grandiosity" noted by the October 2012 VA examiner.  She noted that the Veteran reported he first exhibited signs of mental health decompensation in service.  

Further, she cited to a letter by another veteran who stated that he has known the Veteran for 25 years.  The fellow service member reported that he was very close with the Veteran prior to his Gulf War deployment, and that when he returned from that deployment, the Veteran had mental and emotional problems he didn't have prior.  He wouldn't talk about his deployment, seemed detached from reality, and distanced himself from others.

The private psychologist also noted that the Veteran's service records showed that he decompensated during service, at first receiving medals and awards and then later being counseled repeatedly over problems, and ultimately being discharged for "misconduct: a pattern of minor disciplinary infractions."  She specifically noted a April 1991 performance report that stated that the Veteran "seems to view things negatively rather than positively."

A review of the Veteran's claims file shows that the private psychologist accurately cited documents in evidence.

Therefore, the Board finds that the Veteran should be given the benefit of the doubt and granted service connection for bipolar disorder.

The Board further finds that the Veteran is not entitled to service connection for PTSD.  

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2014).

If a Veteran's claimed stressor is related to fear of hostile military or terrorist activity; a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor; the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and there is no clear and convincing evidence to the contrary, corroborating evidence of the claimed in-service stressor is not required.  The veteran's lay testimony may also be sufficient to establish the occurrence of an in-service stressor if the veteran engaged in combat with the enemy and the claimed stressor is related to that combat.  38 C.F.R. §  3.304(f) (2014).

Although the Veteran's VA treatment records do reflect a diagnosis of PTSD, neither the October 2012 VA examiner nor the September 2013 private psychologist diagnosed PTSD.  The VA examiner specifically explained why he did not believe that the Veteran met the criteria for a PTSD diagnosis.  He noted the Veteran reported general war time stress but no specific event that would meet the criteria of a PTSD stressor.  The Board gives significant probative weight to the opinion of the VA examiner as he both reviewed the Veteran's records and conducted an examination of him, and offered a thorough rationale for his opinion that the Veteran does not have PTSD.

The Veteran has reported only generally that his claimed PTSD stressor relates to his service in Saudi Arabia.  Thus, the evidence does not reflect that the Veteran engaged in combat with the enemy or that the Veteran experienced a stressor related to hostile military or terrorist activity.  Nor do VA treatment records reflect that the noted PTSD diagnosis in the Veteran's records was assigned based on an in-service stressor related to fear of hostile military or terrorist activity.

Therefore, the Board finds that a preponderance of the evidence is against granting service connection for PTSD, the benefit of the doubt doctrine does not apply, and the claim for service connection for PTSD must be denied.

The Veteran has also sought service connection for purposes of establishing eligibility to VA treatment.  The Board's decision above to grant service connection for bipolar disorder makes this issue essentially moot as he will be entitled to VA treatment for the now-service-connected mental health condition.  See 38 C.F.R. § 17.37(b) (2014).

Even if not moot, the Veteran meets the eligibility requirements set forth in 38 U.S.C.A. § 1702(b) as he (a) is veteran of the Persian Gulf War who (b) developed an active mental illness (other than psychosis), which (c) developed within two years after discharge or release from his active service. 

Accordingly, the Board must find that eligibility for VA treatment is established. 

The Board further finds that the VA has met its duty to notify and assist the Veteran in substantiating his claim for VA benefits.  A notice letter was sent to the Veteran in April 2011, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in October 2012.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for bi-polar disorder is granted.

Service connection for PTSD is denied.

Service connection for the purpose of establishing eligibility to treatment under 38 U.S.C.A. § 1702 is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


